EXAMINER’S AMENDMENT
This action is in response to the amendment filed 5/17/2021.  Claims 1-20 are pending.  Claims 1, 7, 10-13 and 18-19 have been amended.  Claims 1-20 are allowed per this Examiner's Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment filed 5/17/2021:  Applicant has amended the claims, and the objections and corresponding 35 USC § 101 rejections have been withdrawn.
 Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sam Sahota (Reg. No. 47,051) on 6/8/2021.
The application has been amended as follows: 
Amend Claim 19 as follows:	19. The method of deploying computer resources of claim 18, wherein the server provides one of:	executing the method of detecting beaconing behavior based on network data received from a local area network of computers for which the server serves as a network portal;	receiving a request from a computer via the network to execute the method of detecting beaconing behavior, receiving of detecting beaconing behavior on the received data; and	receiving a request from a computer via the network to execute the method and transmitting the set of computer-readable instructions to the requesting computer to execute the method of detecting beaconing behavior.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 13, and their dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a method or apparatus that detects candidates of potential beaconing activity by processing at least one listing of time series data and candidate periods of potential beaconing activity, and by evaluating the listing using analog signal techniques in the digital domain to improve performance of detection by at least one of reduction of false indications of beaconing activity and 
Regarding claim 18 and its dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a method of deploying computer resources that deploys to a server instructions that when executed perform a method of detecting beaconing behavior comprising:  acquiring network records for a site; preprocessing the records to identify candidate pairs for beaconing behavior, each pair associated with a specific time interval from a predefined plurality of time intervals in a predefined time range; detecting candidates of potential beaconing activity by processing at least one listing of time series data and candidate periods of potential beaconing activity, and by evaluating the listing using analog signal techniques in the digital domain to improve performance of detection by at least one of reduction of false indications of beaconing activity and indication of multiple interleaved periodicities of beaconing; determining candidate frequencies from the pairs as likely candidate beaconing activities; the improving performance including evaluating a listing of time series for statistical characteristics that fall outside a pre-set statistical measurement; evaluating a listing of candidate periods and eliminating the listing as a bad sampling granularity under a Nyquist sampling requirement if more than a pre-set number of points of the listing are non-zero at a specific granularity; and evaluating time series data for multiple interleaved periods using a Gaussian Mixture Model analysis selected by minimizing a Bayesian Information Criterion, in the specific manner and combination as recited in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
No new prior art is made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W SHEPPERD/
Examiner, Art Unit 2492
ERIC W. SHEPPERD
Primary Examiner
Art Unit 2492